Per Curiam.

This action was brought to recover damages sustained in consequence of defendant’s alleged breach or abandonment of an agreement made by him with the plaintiff. It is not brought, as the defendant erroneously suggests, to recover commissions. It is true plaintiff would not be entitled to commissions as such until earned under the terms of the contract, but if plaintiff was unable to complete Ms right to commissions because of conduct of the defendant, which worked a breach of the contract, it cannot be said that in such a case the plaintiff was without redress. His remedy was the one pursued in this case — an action for damages for the breach. Upon the issue raised by the pleadings there was ample evidence requiring the submission of the case to the jury, and as there are no exceptions requiring notice, the judgment must be affirmed.
Present: Giegerich and" O’Gorman, ' JJ.
Judgment affirmed, with costs.